Exhibit 11 CenturyTel, Inc. COMPUTATIONS OF EARNINGS PER SHARE (UNAUDITED) Three months ended March 31, 2007 2006 (Dollars, except per share amounts, and shares in thousands) Income (Numerator): Net income $ 77,870 69,260 Dividends applicable to preferred stock (93 ) (98 ) Net income applicable to common stock for computing basic earnings per share 77,777 69,162 Interest on convertible debentures, net of tax 1,207 1,207 Dividends applicable to preferred stock 93 98 Net income as adjusted for purposes of computing diluted earnings per share $ 79,077 70,467 Shares (Denominator): Weighted average number of shares: Outstanding during period 111,748 122,980 Nonvested restricted stock (717 ) (586 ) Weighted average number of shares outstanding during period for computing basic earnings per share 111,031 122,394 Incremental common shares attributable to dilutive securities: Shares issuable under convertible securities 4,485 4,507 Share issuable upon settlement of accelerated share repurchase agreements - 414 Shares issuable under incentive compensation plans 792 644 Number of shares as adjusted for purposes of computingdiluted earnings per share 116,308 127,959 Basic earnings per share $ .70 .57 Diluted earnings per share $ .68 .55
